Matesic v Lukasik (2020 NY Slip Op 06656)





Matesic v Lukasik


2020 NY Slip Op 06656


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


978 CA 19-02275

[*1]ELLEN S. MATESIC, PLAINTIFF-RESPONDENT,
vMATTHEW W. LUKASIK, ET AL., DEFENDANTS, AND MAREN M. SMITH, DEFENDANT-APPELLANT. 


THE LAW OFFICES OF DESTIN C. SANTACROSE, BUFFALO (ELISE L. CASSAR OF COUNSEL), FOR DEFENDANT-APPELLANT.
CONNORS LLP, BUFFALO (JOSEPH D. MORATH, JR., OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Matthew J. Murphy, III, A.J.), entered November 27, 2019. The order denied the motion of defendant Maren M. Smith for summary judgment dismissing the amended complaint against her. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court